                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
             v.                             )   No. 2:19 CR 17
                                            )
WILLIAM EARL VALLIANT                       )

                     ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (DE # 16), to which the defendant has not objected, and subject to this court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure

11(c)(3), the Magistrate Judge’s findings are now ADOPTED, defendant’s plea of guilty

to the offense charged in Count 1 of the Indictment is now hereby ACCEPTED, and

defendant is ADJUDGED GUILTY of that offense. A sentencing date will be set under

separate order.

                                            SO ORDERED.

      Date: May 9, 2019

                                            s/James T. Moody
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT
